department of the treasury internal_revenue_service washington d c cc dom fs it a date uilc 6050i number release date memorandum for district_counsel attn from assistant chief_counsel field service cc dom fs subject form_8300 - related transactions and sec_6050i this responds to your request for advice on the proper application of related transactions as used in sec_6050i to the following situation the taxpayer is a wholesale_distributor of food and supplies to various restaurants on monday a client of the taxpayer purchases dollar_figure worth of food and supplies he receives an invoice and takes delivery of the purchased items but he does not pay for them on friday the same client returns and purchases dollar_figure worth of food and supplies he receives an invoice for this second purchase and takes delivery of the items at this time he pays the taxpayer dollar_figure in cash to cover the two purchases there is no evidence that the transactions have been deliberately structured it appears that this is the way business is done - several purchases and then a settling of the account with a single payment we note that you used the general term cash without stating whether it referred to currency monetary instruments or a combination of both the distinction is an important one in determining whether sec_6050i applies since in general that section does not apply to a wholesaler who receives payment in the form of monetary instruments sec_6050i requires any person who is engaged in a trade_or_business and who in the course of that trade_or_business receives more than dollar_figure in cash in one transaction or in two or more related transactions to file an information_return with respect to the receipt of cash sec_1_6050i-1 of the income_tax regulations states that for amounts received after date cash means a the coin and currency of the united_states or any other country that circulate in and are customarily used and accepted as money in the country in which issued and b a cashier’s check by whatever name called including treasurer’s check and bank check bank draft traveler’s check or money order having a face_amount of not more than dollar_figure received in a designated reporting transaction or received in any transaction in which the recipient knows that the instrument is being used in an attempt to avoid the reporting requirements of sec_6050i designated reporting transaction is defined in sec_1_6050i-1 as a retail_sale of a a consumer durable defined in sec_1_6050i-1 b a collectible defined in sec_1_6050i-1 or c a travel or entertainment activity defined in sec_1_6050i-1 therefore a wholesale sale paid for by monetary instrument is not a designated reporting transaction transaction is defined in sec_1_6050i-1 as the underlying event precipitating the payer’s transfer of cash to the recipient transactions include but are not limited to a sale_of_goods or services a sale of real_property a sale of intangible_property a rental of real or personal_property an exchange of cash for other cash the establishment or maintenance of or contribution to a custodial trust or escrow arrangement a payment of a preexisting debt a conversion of cash to a negotiable instrument a reimbursement for expenses paid or the making or repayment of a loan related transactions is defined in sec_1_6050i-1 as any transaction conducted by a payer or its agent and a recipient of cash in a 24-hour period additionally transactions conducted between a payer or its agent and a cash recipient during a period of more than hours are related if the recipient knows or has reason to know that each transaction is one of a series of connected transactions the reporting requirements of sec_6050i focus on the underlying events that are the cause of payment and receipt of cash rather than the acts of paying and receiving thus the purchases of food and supplies on monday and again on friday are the transactions to be considered not the payment and receipt of dollar_figure on friday moreover since the monday and friday transactions occurred more than hours apart they could be regarded as related transactions only if each transaction was one of a series of connected transactions we believe you are in the best position to make this factual determination we also note that the definition of transaction set forth in sec_1 6050i- c i includes the payment of a preexisting debt under this characterization the friday payment would be considered in part as payment for the friday purchases and in part as payment of a preexisting debt ie for the monday purchases however the underlying question would remain whether the payment of a preexisting debt for dollar_figure of food and supplies received on monday and the purchase of food and supplies for dollar_figure on friday are connected transactions deborah a butler by clifford m harbourt clifford m harbourt senior technician reviewer field service division income_tax accounting branch
